                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


KENNETH H. KATZ                                  Case No: 1:19-cv-00864-WCG
9801 Lakeshore Road                                          Case Code: 30301
Newton, WI 53063,

             Plaintiff,

FOREFRONT DERMATOLOGY, S.C.,
f/k/a DERMATOLOGY ASSOCIATES
OF WISCONSIN, S.C.
Successors and Assigns
c/o CT Corporation System, Registered
Agent
301 S. Bedford Street, Suite 1
Madison, WI 53703

             Involuntary Plaintiff,

vs.

UNITED OF OMAHA LIFE
INSURANCE COMPANY,
Successors and Assigns
c/o The Prentice Hall Corporation
System, Inc.,
registered agent
8040 Excelsior Drive, Suite 400
Madison, WI 53717

and

ABC INSURANCE COMPANY,

             Defendants.


JOINT STIPULATION FOR STAY OF LITIGATION PENDING EXHAUSTION
                OF ADMINISTRATIVE REMEDIES




                                        1
        Case 1:19-cv-00864-WCG Filed 07/11/19 Page 1 of 4 Document 6
       Plaintiff Kenneth H. Katz (“Katz”), Involuntary Plaintiff Forefront Dermatology,

S.C., f/k/a Dermatology Associates of Wisconsin, S.C. (“Dermatology Associates”) and

Defendant United of Omaha Life Insurance Company (“United of Omaha Life”), through

their undersigned counsel, for good cause and pursuant to Civil L. R. 7 hereby stipulate

and agree this action should be administratively stayed until and unless Defendant United

of Omaha Life makes an adverse determination of Plaintiff Katz’s claim and Plaintiff

Katz has exhausted his administrative remedies as required under the Policy, as follows:

       WHEREAS, Plaintiff Katz was at all material times covered by a group long-term

disability insurance policy (“Policy”) issued by Defendant United of Omaha Life to

Dermatology Associates;

       WHEREAS, Plaintiff Katz submitted a claim for long term disability benefits

under the Policy to United of Omaha Life;

       WHEREAS, on May 2, 2019 United of Omaha Life approved Plaintiff Katz’s

claim in part but denied his claim for Plan benefits beyond December 31, 2017;

       WHEREAS, Plaintiff Katz was provided with 180 days to submit an appeal of

United of Omaha Life’s adverse determination in its letter of May 2, 2019;

       WHEREAS, before submitting an appeal of United of Omaha Life’s adverse

determination on his claim, Plaintiff Katz commenced this action on or about May 15,

2019 in Manitowoc County Court;

       WHEREAS, on June 12, 2019 United of Omaha Life removed the action to this

Court under federal question jurisdiction pursuant to the Policy;




                                             2
         Case 1:19-cv-00864-WCG Filed 07/11/19 Page 2 of 4 Document 6
       WHEREAS, the parties have agreed that Plaintiff Katz shall be permitted to

submit an appeal of the adverse determination on his claim to United of Omaha Life by

October 2, 2019; United of Omaha Life will respond to such appeal based upon the

administrative claims appeal procedure set forth in the Policy; and that this action will be

administratively stayed until and unless United of Omaha Life makes an adverse

determination of Plaintiff Katz’s appeal such that Plaintiff Katz will have exhausted his

administrative remedies as required under the Policy. Within 30 days of such a final

adverse determination, Plaintiff Katz will notify the Court and the case will return to

active status.

       In the event the case is returned to active status, within seven days of Plaintiff

Katz providing such notice to the Court Plaintiff Katz shall file an Amended Complaint

under Federal Rule of Civil Procedure 15 which will include factual statements and/or

other grounds supporting his claim for long-term disability benefits under the Policy.

Defendant United of Omaha Life and Involuntary Plaintiff Dermatology Associates agree

to consent to such an amendment of the Complaint.

       It is so stipulated and agreed.




                                             3
         Case 1:19-cv-00864-WCG Filed 07/11/19 Page 3 of 4 Document 6
                            SALUTZ & SALUTZ LLP


Date: July 11, 2019         By     /s/ Kevin P. Stangel
                                 Kevin P. Stangel (WI Reg. No. 1032961)
                                 P.O. Box 187
                                 823 Marshall Street
                                 Manitowoc, WI 54221-0187
                                 Phone: 920-682-4644

                            ATTORNEYS FOR PLAINTIFF
                            KENNETH H. KATZ AND INVOLUNTARY
                            PLAINTIFF FOREFRONT DERMATOLOGY
                            ASSOCIATES, S.C. F/K/A DERMATOLOGY
                            ASSOCIATES OF WISCONSIN, S.C.


                            NILAN JOHNSON LEWIS PA


Date: July 11, 2019         By     /s/ William D. Hittler
                                 William D. Hittler (WI Reg. No. 1029038)
                                 120 South Sixth Street, Suite 400
                                 Minneapolis, MN 55402-4501
                                 Phone: 612-305-7500
                                 Fax: 612-305-7501
                                 whittler@nilanjohnson.com

                            ATTORNEYS FOR DEFENDANT UNITED OF
                            OMAHA LIFE INSURANCE COMPANY




                                      4
        Case 1:19-cv-00864-WCG Filed 07/11/19 Page 4 of 4 Document 6
